         Case 2:15-cr-20003-JWL Document 77 Filed 07/26/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )               Case No. 15-20003-01-JWL
                                       )
LANDEIN CRADDOCK,                      )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

      This matter comes before the Court on defendant’s motion for relief from a freeze

placed on $1,970.55 in his inmate trust account (Doc. # 64) and the Government’s motion

for payment of that amount from the account to pay down defendant’s restitution obligation

(Doc. # 67). For the reasons set forth below, the Government’s motion is granted in part,

and the Court orders a restitution payment from defendant’s account in the amount of

$1,500.00. Defendant’s motion is denied as moot.

      Defendant pleaded guilty in 2015 to armed bank robbery, and he remains

imprisoned for that offense with a present release date in 2031. As set forth in the

judgment, defendant’s sentence included payment of restitution in the amount of

$11,097.00 (owed jointly with his co-defendant and severally), due according to the

following schedule: payment to begin immediately; payment of at least 10 percent of the

funds deposited each month into defendant’s inmate trust fund account; and for a period of
           Case 2:15-cr-20003-JWL Document 77 Filed 07/26/21 Page 2 of 6




three years after release from imprisonment, payment of at least five percent of defendant’s

gross monthly household income.1 The Government states – and defendant does not

dispute – that defendant’s account recently had a balance of $2,070.55 and that $10,797.00

remains outstanding on defendant’s restitution obligation.

       The Government requested that the Bureau of Prisons place a freeze on $1,970.55

in defendant’s inmate trust fund account (that is, all but $100). Defendant then filed a

motion in this Court challenging the freeze, arguing that he had made all required

payments. The Government has responded that the funds were frozen in anticipation of a

motion, and it has separately filed a motion for an order compelling payment of the

$1,970.55 to satisfy in part the remainder of defendant’s restitution obligation.

       First, the Court denies defendant’s motion as moot. The Government’s motion has

put the issue of the restitution payment before the Court, and defendant has had the

opportunity to litigate the issue and has filed multiple briefs in opposition to the

Government’s motion.

       The Court then turns to the Government’s motion. As the Government notes, an

order of restitution creates a lien on defendant’s property. See 18 U.S.C. § 3613(c). An

order of restitution may be enforced by any available and reasonable means. See id. §

3664(m)(1)(A). The Government has not shown, however, that defendant has violated the

terms of the Court’s restitution order. The Court ordered payment of restitution according

to a certain schedule, and the Government has not shown or even alleged that defendant



       1
           This case was reassigned to the undersigned judge in 2021.
                                              2
         Case 2:15-cr-20003-JWL Document 77 Filed 07/26/21 Page 3 of 6




has failed to comply with that schedule. Indeed, the Government has not submitted any

records of defendant’s trust account or otherwise provided any information concerning

deposits to or restitution payments from that account. Accordingly, there is no basis to

compel a payment by defendant to cure a violation of the restitution judgment or to enforce

the schedule set forth in that judgment.

       The Government also invokes 18 U.S.C. § 3664(n), which provides as follows:

       If a person obligated to provide restitution . . . receives substantial resources
       from any source . . . during a period of incarceration, such person shall be
       required to apply the value of such resources to any restitution . . . still owed.

See id. The Government argues that defendant’s account holds “substantial resources” that

should be applied to satisfy the restitution balance under Section 3664(n), although it cites

no caselaw to support such an interpretation of the “substantial resources” standard.

Defendant argues in opposition to the motion that his judgment set the schedule for his

payment obligation and that he has been making restitution payments of $25 per quarter

under a Bureau of Prisons program. He also states that the Court should not order the

payment of more than half of the amount requested by the Government, which amount

would be “fair for both parties.”

       Section 3664(n) does not require that the defendant be in violation of the restitution

order for application of substantial resources to that obligation; thus, the fact that defendant

has not been shown to have violated the Court’s judgment is not relevant to the

Government’s request for payment under this statute. See United States v. Cooper, 2006

WL 3512936, at *3 (D. Kan. Nov. 1, 2006) (citing cases).



                                               3
           Case 2:15-cr-20003-JWL Document 77 Filed 07/26/21 Page 4 of 6




       The Court concludes that defendant has accumulated substantial resources in his

inmate trust account, and that defendant is therefore required to apply those resources to

his restitution obligation. The Tenth Circuit reached a similar conclusion in United States

v. Thornburgh, 764 F. App’x 655 (10th Cir. 2019) (unpub. op.), in which the court affirmed

a district court’s order under Section 3664(n) compelling payment of all but $100 from an

inmate’s trust fund account containing $3,172.78 in partial satisfaction of the inmate’s

restitution obligation. See id. at 657. That case was unpublished, but it retains persuasive

value, and the Court agrees with the Thornburgh courts (the district court and the Tenth

Circuit) that accumulated funds of multiple thousands of dollars represent substantial

resources for purposes of Section 3664(n). See also United States v. Vaughan, 2021 WL

2206499, at *2 (D. Kan. June 1, 2021) (inmate trust account funds of $2,023.34 represented

substantial resources that defendant had not applied to his restitution obligation).2

       The Court rejects defendant’s argument that compelling a payment beyond the

minimum payments required by the restitution schedule in the judgment would somehow

run afoul of his Rule 11(c)(1)(C) plea agreement. The parties did not agree to a proposed

sentence including restitution on a particular schedule. Rather, in the agreement the



       2
         The Government also cites 18 U.S.C. § 3664(k), which permits a district court to
adjust a restitution payment schedule in the interests of justice in the event of a “material
change in the defendant’s economic circumstances that might affect the defendant’s ability
to pay restitution.” See id. But in the absence of information concerning how defendant
accumulated the funds in his account – they may have been accumulated slowly over the
course of defendant’s imprisonment – the Court cannot conclude that there has been a
material change since the time of defendant’s sentencing. Moreover, even if the Court had
discretion to adjust the payment schedule, it would not require a greater immediate lump-
sum payment than it is requiring in this order.
                                              4
         Case 2:15-cr-20003-JWL Document 77 Filed 07/26/21 Page 5 of 6




parties’ proposed sentence included restitution generally, and defendant agreed to any

restitution ordered by the Court, with the explicit understanding that if the Court imposed

a schedule with minimum payments, other methods of enforcing that obligation would not

be limited.

       The Court does agree with defendant, however, that an award in the requested

amount would be excessive in this case in light of the Government’s not providing any

information concerning when and how defendant accumulated the funds in his inmate

account. At the time of sentencing, the Court deemed it appropriate to require minimum

restitution payments of only 10 percent of funds deposited each month into his account,

with the result that defendant was expected to keep the great majority of his deposited

funds. Thus, it would be inconsistent with that original sentence to take virtually all of the

funds in defendant’s account if those funds were slowly and steadily accumulated over the

duration of his imprisonment. If defendant had a sudden windfall or infusion of funds in a

significant amount, requiring payment of that amount might be consistent with the intent

of the original sentence, but no such windfall has been shown here.

       Defendant suggests that it would be fair to pay only half of the requested amount.

The Court concludes in its discretion that a fraction closer to three-fourths is warranted in

light of the amount in defendant’s account and the amount of the outstanding restitution

balance. The Court thus orders payment towards defendant’s restitution obligation in the

amount of $1,500.00, based on its conclusion that that portion represents the extent to

which defendant’s funds represent substantial resources. Such a split allows defendant to

retain over $500 of his accumulated funds.

                                              5
         Case 2:15-cr-20003-JWL Document 77 Filed 07/26/21 Page 6 of 6




       Accordingly, the Government’s motion is granted in part. The Bureau of Prisons is

ordered to pay $1,500.00 from defendant’s inmate trust fund account to the Clerk of this

Court to be applied against defendant’s outstanding restitution obligation. Any restrictions

on the remainder of defendant’s inmate trust fund account shall be lifted immediately.



       IT IS THEREFORE ORDERED BY THE COURT THAT the Government’s

motion to compel a restitution payment from defendant’s inmate trust account (Doc. # 67)

is hereby granted in part. The Bureau of Prisons is ordered to pay $1,500.00 from the

account to the Clerk of the Court in partial satisfaction of defendant’s restitution obligation,

and it shall immediately lift any restrictions on the remainder of defendant’s account.



       IT IS FURTHER ORDERED BY THE COURT THAT defendant’s motion for

relief (Doc. # 64) is hereby denied as moot.


       IT IS SO ORDERED.


       Dated this 26th day of July, 2021, in Kansas City, Kansas.


                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge




                                               6
